Citation Nr: 0813704	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-14 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tubulovillous 
adenoma, to include as due to herbicide (Agent Orange) 
exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  The veteran's decorations include the Vietnam 
Service Medal and the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arises 
February 2004 and March 2006 rating decisions.

In the February 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective November 26, 2003.  In January 2005, the 
veteran filed a notice of disagreement (NOD) with the 
disability rating assigned for PTSD.  The RO issued a 
statement of the case (SOC) denying a disability rating in 
excess of 30 percent for PTSD in February 2006.  In a   March 
2006 rating decision, the RO denied the veteran's claim for 
service connection for tubulovillous adenoma (to include as 
due to herbicide (Agent Orange) exposure).  by the February 
2004 rating decision  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2006.  The veteran's April 2006 VA Form 9 was also 
accepted as an NOD with the March 2006 rating decision that 
denied the veteran's claim for service connection for 
tubulovillous adenoma.  The RO issued an SOC on the denial of 
service connection for tubulovillous adenoma in July 2006, 
and the  veteran filed a substantive appeal (via a VA Form 9) 
in September 2006.   

In July 2007, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  The veteran had requested a hearing 
before a Member of the Board; however, this request was 
withdrawn by his representative, at the request of the 
veteran, in the Statement of Accredited Representative signed 
by the veteran's representative in November 2007.  

As the  appeal involves a request for a higher initial rating 
following the grant of service connection for PTSD, the Board 
has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

As a final preliminary matter, the Board notes that in a July 
2007 statement the veteran noted that he had tinnitus that 
developed while he was in Vietnam.  As there is no indication 
in the record that this matter has yet been addressed by the 
RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.  In that same 
statement, the veteran also wrote that he had a high 
frequency hearing loss over 30 years ago, and, "acute 
peripheral neuropathy - noticed muscle tremors as soon as I 
got home - didn't go to doctor - no insurance."  The veteran 
was previously denied service connection for muscle tremors.  
If the veteran wishes to file a claim for entitlement to 
service connection for high frequency hearing loss or attempt 
to reopen his claim for service connection for muscle 
tremors, he should do so with specificity at the RO.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate each  claim herein decided have been accomplished.

2.  Since the November 26, 2003 effective date of the grant 
of service connection, the veteran's PTSD has been manifested 
by flashbacks, hypervigilance, excitability, some pressured 
speech, guilt feelings, irritability and guarding; these 
symptoms are indicative of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).

3.   As the veteran served in Vietnam during the Vietnam era, 
he is presumed to have been exposed to herbicides (to include 
Agent Orange). 

4.  Tubulovillous adenoma is not recognized by the Secretary 
of VA as a disease associated with exposure to herbicides (to 
include Agent Orange).

5   No  malignant tumor was not shown in service or 
manifested to any degree within one year after separation 
from service, and there is no s no competent evidence or 
opinion establishing that the veteran's tubulovillous 
adenoma-first diagnosed many years after service-is  
medically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2007).

2.  The criteria for service connection for tubulovillous 
adenoma, to include as due to herbicide (Agent Orange) 
exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for tubulovillous adenoma.  This letter also 
informed the veteran of what information and evidence must be 
submitted by the veteran and what information and evidence 
would be obtained by VA.  This letter specifically informed 
the veteran to submit any evidence in his possession 
pertinent to the claim.  The March 2006 RO rating decision 
reflects the initial adjudication of the claims after 
issuance of this letter.  Hence, the January 2005 letter-
which meets Pelegrini's content of notice requirements-also 
meets the VCAA's timing of notice requirement.

Regarding the claim for a higher initial rating for service-
connected PTSD, the Board notes that the February 2006 SOC 
provided notice of the criteria for a higher rating for the 
disability.  A February 2006 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for a higher initial 
rating for PTSD, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  A March 2006 letter also 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  After issuance of each notice 
described above, and opportunity for the veteran to respond, 
the July 2006 SOC reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the aforementioned notice..  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).  

With regard to the claim for a higher initial rating for 
service-connected PTSD, the Board also is aware of the  
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the United States Court of 
Appeals for Veterans Claims (Court) found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

To the extent that these requirements apply to claims for 
higher initial ratings, the RO, in its February and March 
2006 letters, listed examples of the types of medical and lay 
evidence that are relevant to establishing entitlement to 
increased compensation.  To the extent that the RO did not 
otherwise comply with the Vazquez-Flores notice requirements, 
the veteran's written statements, including his January 2005 
NOD and April 2006 VA Form 9, contain extensive discussion as 
to the impact of the worsening of his disability on his 
employment and daily life, and why ratings higher than those 
assigned under the VA's rating schedule were warranted.  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA and private medical 
records and the reports of VA contracted examinations 
conducted in December 2005 and August 2007 and a VA Agent 
Orange Examination conducted in November 2002.  Also of 
record is the transcript of the veteran's RO hearing, as well 
as various written statements provided by the veteran, and by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Higher Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In this case, the RO assigned the veteran's initial 30 
percent rating for PTSD under DC 9411.  However, the actual 
criteria for evaluating psychiatric impairment other than 
eating disorders are set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130.  

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

In his November 2003 claim for service connection for PTSD, 
the veteran reported that not a day had gone by since August 
1969 that he had not had a memory, thought or vision of 
something that happened during his experience as an 
infantryman in the central highlands of Vietnam.   

After PTSD symptoms were noted at the veteran's November 2003 
VA Agent Orange Examination, the veteran was afforded a VA 
psychiatric consultation in December 2003.  At that 
consultation, the veteran reported that he had nightmares 
about his experiences in Vietnam.  He denied any significant 
mood related problems but admitted he could get angry at 
times if significantly provoked.  He denied suicidal or 
homicidal ideation or behavior.  It was noted that the 
veteran enjoyed doing upkeep on the house and the farm and 
enjoyed participating in a basketball league, gambling, 
watching sports, and working out at a local gym.  At that 
time the veteran had been married to his wife for 27 years 
and had no children.    

Mental status examination revealed the veteran was dressed 
neatly and appropriately in casual clothing.  His grooming 
and hygiene were good.  He was alert and attentive and 
appeared his stated age.  His social interaction was engaged 
and spontaneous.  He was fully oriented.  He stated his mood 
was usually pretty good but could be irritable when provoked.  
His affect was euthymic.  He demonstrated good insight and 
judgment.  His speech was of normal rate, flow, and volume.  
The content of his speech was well organized with no 
indication of disorganized thought processes, delusions, 
paranoia, or hallucinations.  Psychological testing suggested 
that he suffered moderate symptoms of depression.  The Axis I 
diagnosis was PTSD.  The GAF score assigned was 70.

The veteran was afforded a VA contracted psychiatric 
examination in December 2005.  At that examination, the 
veteran described having anxiety and nervousness after 
service.  He stated that there were too many conflicts and 
too much pressure at his job so that he could not stand it 
any more and took early retirement.    

Mental status examination revealed the veteran remained 
guarded, alert and hypervigilant during the interview.  
Otherwise, he was able to give out information in 
chronological order and in much detail.  He showed that he 
easily becomes fidgety, restless, nervous, and excitable.  He 
showed some pressure of speech, otherwise, the verbal 
production was logically connected.  There were some guilt 
feelings about how enemy bodies were treated and how the 
military headquarters used soldiers as decoys to attract 
enemy to approach and then destroyed them with planes.  He 
had not shown any visual or auditory hallucinations, and 
there were no signs suggestive of delusional ideas or thought 
disorder.  He was in good touch with reality, and there were 
no signs suggestive of impairment of reality testing.  His 
affect was euthymic and his mood at that point a little low.  
There was a sense of guilt feeling.  Otherwise, his capacity 
for impulse control remained intact.  He denied any suicidal 
or homicidal ideation.

Cognitive functioning examination revealed that he was alert, 
hypervigilant most of the time, and guarded.  He easily 
became excitable and irritable.  Otherwise, he was oriented 
to time, place and person.  He remained attentive through the 
interview.  He showed some pressure of speech.  Otherwise, 
there was no memory deficit for recent or remote events.  He 
was able to abstract and generalize well.  Intellectually he 
functioned at about average capacity.  He had little insight 
regarding his problem and judgment was fair.  The Axis I 
diagnosis was PTSD, combat related, chronic.  The GAF scores 
assigned were 50 (current) and 55 (past year).

The veteran was afforded another VA contracted psychiatric 
examination by the same examiner in August 2007.  During that 
examination, the veteran reported having flashback memories 
about events in Vietnam which triggered a lot of adrenaline 
and excitement.  He stated that at the same time these 
flashback memories also triggered emotions of guilt.  A lot 
of times the flashback memories made him somewhat 
hypervigilant, distrustful and guarded.  He reported 
consuming up to two six packs a day to alleviate his anxiety, 
but that he does not do that all the time.  He had also been 
getting excited behind the wheel of a vehicle and 
experiencing trouble sleeping at night because he was 
tossing, turning, and very restless.  His wife described that 
he easily becomes short and snappy with people, does not have 
much patience and does not trust people.  He often feels 
restless in front of a group and wants to get out.  He and 
his wife had been married for 30 plus years and had no 
children.  He reportedly did not associate with his three 
brothers.  It was noted that since he retired, the veteran 
stayed home puttering on his farm.  

Mental status examination revealed the veteran again remained 
highly alert, guarded and hypervigilant during the interview.  
He had a hard time to sit back and relax.  He reportedly 
remained always cunning, somewhat cynical and suspicious.  He 
was very much aware of what was around him.  Any interaction 
with others heightened his alertness and guardedness.  He 
tended to be suspicious and distrustful.  Otherwise, he tried 
to be attentive and cooperative, always wanting to remain in 
control.  Psychomotor activity showed increase.  He was on 
the go all the time, easily becoming excitable and fidgety.  
His speech was pressured.  Otherwise, there was no loosening 
of association of ideas.  He easily became opinionated and 
did not always concur with other people.  Thought processes 
were logically connected.  There was no loosening of 
association of ideas and no delusional ideas or any thought 
disorder.  Flashback memories from his combat experience 
generated a lot of apprehension, excitement and guilt 
feeling.  Each time he talked about those events he had mixed 
feelings.  He was free from any hallucinations of the five 
senses.  His affect was euthymic; mood on an even keel.  He 
remained guarded, hypervigilant and irritable at times.  His 
capacity for impulse control was somewhat compromised.  He 
easily acted out under provocation.  He denied suicidal or 
homicidal ideation.  

Cognitive functioning examination revealed he was highly 
alert, hypervigilant, and oriented to time, place and person.  
His face was always flushed and he was excitable.  His memory 
for recent and remote events was 3/3.  He was capable of 
doing simple calculation and used adequate fund of 
information and vocabulary.  His IQ was about average since 
he is a college graduate.  He had little insight regarding 
his problems.  Judgment was fair.  The Axis I diagnosis was 
again PTSD, combat related, chronic.  The GAF scores assigned 
were 45 (current) and 50 (past year).

In this case, the competent medical evidence collectively 
reflects that the veteran's PTSD has been characterized, 
primarily, by flashbacks, hypervigilance, excitability, some 
pressured speech, guilt feelings, irritability and guarding.  
The Board finds that these symptoms more nearly approximate 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal)-the level of impairment contemplated in 
the currently assigned 30 percent disability rating.

At no point has the veteran's PTSD symptomatology met the 
criteria for a rating in excess of 30 percent.  As noted 
above, the assignment of a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long and short-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships.  

Flattened affect, panic attacks, difficulty in understanding 
complex commands, impairment of short-and long-term memory, 
impaired judgment, and impaired abstract thinking are not 
shown by the competent medical evidence of record.  In fact, 
the veteran's affect has routinely been described as euthymic 
and his judgment as fair.  At his most recent VA contracted 
examination his memory for recent and remote events was 
reported as 3/3, he was capable of doing simple calculation, 
and he used adequate fund of information and vocabulary.  
There is no competent medical evidence of record in 
significant conflict with these findings.  

The veteran has had some documented symptoms of pressured 
speech and disturbances of motivation and mood.  
Specifically, at the December 2005 examination his mood was 
reported as "a little low."  At his December 2003 
psychiatric consultation he reported that his mood was 
usually pretty good, but that he could be irritable when 
provoked.  At his most recent examination his affect was 
reported as euthymic and his mood on an even keel.  While the 
veteran's speech has been described as pressured, his verbal 
production has been noted to be logically connected.    

Regarding establishing and maintaining effective 
relationships, the veteran reported that he does not 
associate with his brothers and that he stays home puttering 
on his farm.  The Board finds it significant that the veteran 
has been married for over 30 years.  The veteran has also 
reported some group activities, such as a basketball league.  

The Board finds that when considering the veteran's pressured 
speech, occasional mood disturbances, his ability to 
establish and maintain effective relationships, and all of 
his other PTSD symptomatology the competent medical evidence 
shows a disability picture more nearly approximating 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) than occupational and social impairment 
with reduced reliability and productivity.  See 38 C.F.R. 
§ 4.7.  The veteran's PTSD symptoms have not been shown to 
affect the veteran on a continuous basis and/or to limit his 
ability to function independently on a daily basis.

The Board notes that the GAF score of 45, reflected in the 
August 2007 VA contracted examination report, suggests more 
significant impairment than is contemplated by the initial 30 
percent rating.  A GAF score of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  However, the competent 
medical evidence of record reflects that the veteran has 
exhibited none of the symptoms related to PTSD identified in 
the DSM-IV as indicative of such a score on a continuous 
basis or at the most current VA examination (where he was 
assigned that score).  At that examination the veteran denied 
suicidal ideation as he had in the past.  No shoplifting or 
obsessional rituals were noted.  Regarding impairment in 
social functioning, the veteran reported being married to his 
wife for over 30 years.  He did report not associating with 
his brothers; however, he has in the past stated that he 
enjoys activities such as participating in a basketball 
league.  As to occupational functioning, the veteran is 
currently retired.  Simply put, the PTSD symptoms and level 
of functioning as a result of PTSD, as shown through the 
competent medical evidence of record, do not suggest as 
significant impairment as is contemplated by the GAF score of 
45 assigned at the most recent VA contracted examination.  
Although the veteran has shown signs of pressured speech and 
disturbances of motivation and mood, his general functioning, 
routine daily behavior, and self-care have appeared 
essentially normal and relevant in terms of his PTSD 
symptoms.

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the veteran's PTSD symptomatology has resulted in 
a disability picture that more nearly approximates the level 
of occupational and social impairment contemplated for a 30 
percent rating under the applicable rating criteria than any 
more severe level of occupational and social impairment.  As 
the criteria for the next higher, 50 percent, rating for PTSD 
have not been met, it logically follows that criteria for an 
even higher rating (70 or 100 percent) likewise have not been 
met.

For all the foregoing reasons, the Board finds that the 
initial 30 percent rating assigned for PTSD represents the 
maximum rating assignable since the effective date of the 
grant of service connection for the veteran's psychiatric 
disability.  As such, there is no basis for staged rating, 
pursuant to Fenderson, and the claim for a higher initial 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of a higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as a malignant tumor, becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of such disease during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309.

After a full review of the record, including the medical 
evidence and statements made by the veteran, the Board finds 
that service connection for tubulovillous adenoma is not 
warranted.

The veteran claims that service connection is warranted 
pursuant to a special presumption for residuals of exposure 
to herbicide agents.  

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp.2007); 38 C.F.R. § 3.307(a)(6)(iii) (2007). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions

The listed diseases do not include tubulovillous adenoma; 
however, the veteran asserts that tubulovillous adenoma is a 
soft-tissue sarcoma which is included in the listed diseases.  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 
67 Fed. Reg. 42,600 (June 24, 2002).  Note (1) to 38 C.F.R. 
§ 3.309(e) states that the term "soft-tissue sarcoma" 
includes the following:  adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma) proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  

As the Secretary of VA has not determined that there is a 
positive association between tubulovillous adenoma and 
exposure to herbicides, presumptive service connection based 
upon the veteran's presumed exposure to herbicides while 
serving in Vietnam is not warranted.   

The Board also notes the record presents no other basis for a 
grant of service connection in this case.  The United States 
Court of Appeals for the Federal Circuit has held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As 
such, the Board must not only determine whether the veteran 
had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, but also must determine whether 
such disability was the result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  Here, as the 
veteran's tubulovillous adenoma may be considered a malignant 
tumor, the Board has also considered the legal authority 
governing presumptive service connection for certain chronic 
diseases manifested within a prescribed period (cited to 
above).   

The service medical records reflect no complaints, findings, 
or diagnosis of any malignant tumors or adenomas.  The Board 
is aware that the veteran received a Combat Infantryman Badge 
for his service in Vietnam, and thus is a combat veteran and 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2002).  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

During the veteran's RO hearing, he stated that while in 
Vietnam he was exposed to Agent Orange and oil dumped on the 
dirt roads, and that he had to drink water that could have 
had parasites in it.  The veteran's combat status would not 
allow him to allege that there is a relationship between the 
diagnosis of tubulovillous adenoma and exposure to oil, 
water, and herbicides while serving in Vietnam, as that 
requires a medical opinion.  See Caluza, 7 Vet. App. at 507; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his statements do not establish a nexus between the current 
disability and service.

Here,  there simply is no medical evidence of any malignant 
tumors or adenomas  for many years after service.  The first 
diagnosis of any malignant tumor or adenoma of record was in 
August 2000 when a private surgical pathology report shows 
that rectal polyps were diagnosed as tubulovillous adenoma, 
with foci of carcinoma in situ / intramucosal carcinoma; this 
was over 30 years after separation from service.  Hence, 
there is no basis for presumptive service for a malignant 
tumor.  See 38 U.S.C.A. § 1101, 1111, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  , The Board notes that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

Further,  Board also points out that the record is devoid of 
any medical opinion evidence to support the veteran's claim 
that his tubulovillous adenoma was related to service, and 
neither he nor his representative has presented or identified 
any such existing evidence that would, in fact, support the 
claim.

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claim turns on the medical 
matter of etiology, or medical relationship, between current 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, 2 Vet. App. 492.  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for tubulovillous adenoma, to include as 
due to herbicide (Agent Orange) exposure, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

An initial rating in excess of 30 percent for PTSD is denied.

Service connection for tubulovillous adenoma, to include as 
due to herbicide (Agent Orange)  exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


